Exhibit 10.12


EMPLOYMENT AGREEMENT


AGREEMENT, dated as of the 30th day of January, 2006, by and between Cyalume
Technologies, Inc., a Delaware corporation with principal executive offices at
96 Windsor Street, West Springfield, Massachusetts 01089 (the “Company”), and
Thomas C. McCarthy, residing at 58 Falmouth, Longmeadow, MA  01106 (“Employee”).
 
WHEREAS the Company is presently engaged in the business of developing,
manufacturing and selling luminescent chemical devices and materials for sale
primarily to customers in the government, military and commercial safety fields
of use worldwide (the “Business”); and
 
WHEREAS the Employee, who shall serve as Vice President and General Manager,
Worldwide Government & Safety Division of the Company, and the Company are
desirous of formalizing their understanding for Employee’s employment, all upon
the terms and subject to the conditions hereinafter provided.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, agree as follows:
 
1. 
Employment.

 
The Company agrees to employ Employee, and Employee agrees to be employed by the
Company, upon the terms and subject to the conditions of this Agreement.
 
2. 
Term.

 
The term of this Agreement shall be for a period of three (3) years commencing
on the date hereof (the “Commencement Date”) and continuing automatically for
successive one (1) year periods thereafter unless terminated by the Company no
less than six (6) months prior to the third anniversary hereof or the end of any
subsequent period (the “Term”).
 
3.
Duties; Best Efforts; Indemnification.

 
(a)           Employee shall serve as Vice President and General Manager,
Worldwide Government & Safety Division of the Company, and shall report directly
to the President of the Company and to such person or persons as may be
designated by the Board of Directors of the Company (the “Board”).  Employee
shall be responsible for managing and growing worldwide sales and marketing of
products to military and government customers, establishing strategies and goals
related to such sales, managing relationships with existing military/government
customers and establishing relationships with new military/ government
customers, coordinating with the Company’s research and development department
to develop new products for military/government customers and launching such new
products, coordinating orders for military/government customers and managing,
hiring and firing members of sales and marketing team for military/government
customers.  During the Term, Employee shall also have such other powers and
duties as may be from time to time prescribed by the Board or its designees
which are consistent with Employee’s position and duties hereunder.

 
 

--------------------------------------------------------------------------------

 

(b)           Employee shall perform his duties, responsibilities and functions
to the Company to the best of his abilities and in a manner consistent with the
office of a Vice President and General Manager, Worldwide Government & Safety
Division, and shall comply with the lawful policies and procedures of the
Company.  In performing his duties and exercising his authority under this
Agreement, Employee shall support and implement the lawful business and
strategic plans approved from time to time by the Board and shall support and
cooperate with the Company’s efforts to expand its businesses and operate
profitably and in conformity with law and the business and strategic plans
approved by the Board.  Employee shall devote all of his business time,
attention and energies, on a full time and exclusive basis, to the business and
affairs of the Company and shall not during the Term be engaged in any other
business activities, whether or not such business activities are pursued for
gain, profit or other pecuniary advantage, without Board consent; provided,
however, that, it shall not be a violation of this Agreement for Employee to (i)
serve on corporate, civic or charitable boards or committees or (ii) manage
passive personal investments, in either case so long as any such activities do
not interfere with the performance of his responsibilities as an employee of the
Company in accordance with this Agreement or adversely affect or negatively
reflect upon the Company.
 
(c)           The Company shall indemnify and hold harmless the Employee for all
actions taken in the course of his employment which are taken in accordance with
paragraph 3 above.
 
4.
Compensation and Benefits.

 
(a)           The Company shall pay to Employee a base salary (the “Base
Salary”) at a rate of $150,000 per annum, payable in accordance with the
Company’s payroll practices for its executive employees.  The Board will review
the Base Salary for possible increase not less than annually during the Term,
but the Employee shall be entitled to receive at least the amount of any
cost-of-living increases granted to the Company’s employees in general.
 
(b)           Employee will be granted stock options, share appreciation rights
or bonuses under plans adopted by the Board for the benefit of the executives
and key management personnel of the Company.  The employee will be granted stock
options in an amount and under terms specified in the attached letter (Exhibit
A).  In the event that the Employee does not receive such stock options
according to the terms of the attached letter, prior to March 1, 2006, this
agreement will be null and void.
 
(c)           In addition to the Base Salary, the Employee shall be entitled to
payment of the following annual bonus compensation, paid after the final closing
of each fiscal year during the Term and verification of the financial results
for such fiscal year by the Board of Directors of the Company:
 
i.      If the Company achieves at least 85% but less than 100% of its budgeted
EBITDA, the amount of such bonus shall be 4.5% of the Employee’s Base
Salary.  If the Company achieves at least 100% but less than 120% of its
budgeted EBITDA, the amount of such bonus shall be 9.0% of the Employee’s Base
Salary.
 
ii.     If the Company achieves at least 120% of its budgeted EBITDA, the amount
of such bonus shall be 13.5% of the Employee’s Base Salary.
 

 
 

--------------------------------------------------------------------------------

 

iii.    If the Company achieves percentages of its budgeted EBITDA between those
levels listed above, the bonus amount will be adjusted proportionately.
 
(d)           In addition to a base salary, the Employee shall also be entitled
to payment of the following annual bonus compensation based on the Company’s
Worldwide Government & Safety Division performance, paid after the final closing
of the fiscal year and verification of the financial results by the Board:
 
i.      If the Worldwide Government & Safety Division achieves at least 85% but
less than 100% of its budgeted EBITDA, the amount of such bonus shall be 10.5%
of the Employee’s Base Salary.
 
ii.     If the Worldwide Government & Safety Division achieves at least 100% but
less than 120% of its budgeted EBITDA, the amount of such bonus shall be 21.0%
of the Employee’s Base Salary.
 
iii.    If the Worldwide Government & Safety Division achieves at least 120% of
its budgeted EBITDA, the amount of such bonus shall be 13.5% of the Employee’s
Base Salary.
 
iv.    If the Worldwide Government & Safety Division achieves percentages of its
budgeted EBITDA between those levels listed above, the bonus amount will be
adjusted proportionately.
 
For purposes of this Agreement, “EBITDA” shall mean for each applicable fiscal
year, (a) the net income of the Company (as a whole) or the Company’s
military/government segment, as applicable; plus, (b) in each case, to the
extent deducted in determining net income for such period, the Company’s, or the
military/government segment’s portion of the Company’s (i) taxes, (ii) interest
expenses and (iii) amortization and depreciation, as calculated by the Company’s
Chief Financial Officer based on the amounts as set forth in the Company’s
annual audited consolidated financial statements prepared by the Company’s
independent certified public accountants.

 
(e)           Employee shall be entitled to participate in or receive benefits
under any pension plan, health, dental, long term disability, and accident plan
or any other employee benefit plan or arrangement made available now to the
senior managers of the Company or in the future as determined by the Board.  In
the event that the Employee elects not to participate in the Company health
plan, the Company will reimburse the Employee for the cost of a similar plan
from another source, provided that such reimbursement does not exceed the cost
which the Company would have paid for similar coverage had the Employee remained
in the Company health plan.
 
(f)           The Company shall promptly pay to Employee the approved reasonable
expenses incurred by him in the performance of his duties hereunder in
accordance with the Company’s policies in effect from time to time, including,
without limitation, those incurred in connection with business related travel or
entertainment, or if such expenses are paid directly by Employee, shall promptly
reimburse him for such payment, provided that Employee provides proper
documentation thereof in accordance with the Company’s policy.

 
 

--------------------------------------------------------------------------------

 

(g)           Employee shall be entitled to paid vacation days in each calendar
year determined by the Company from time to time, but not less than twenty (20)
days in any calendar year, subject to the Company’s vacation policies for its
key management personnel.  Vacation shall be prorated in any calendar year of
the Term during which Employee is employed hereunder for less than an entire
year in accordance with the number of days in such year during which he is so
employed.  Employee shall also be entitled to carry over unused vacation for a
maximum accrual of 20 days.  Employee is also entitled to all paid holidays
given by the Company to its key management employees.
 
(h)           The Company may, at its discretion, subscribe for and maintain, on
behalf of the Company, life insurance, key-man insurance and long-term
disability insurance with respect to Employee, in such amount and upon such
terms or conditions as the Company may deem reasonable.  Employee shall
cooperate with the Company in connection with the obtaining of any such
policies, including the submission to physical examination and blood testing.
 
5.
Termination

 
Employee’s employment hereunder shall be terminated upon Employee’s death or
Disability or Employee’s voluntarily leaving the employ of the Company, and may
be terminated by the Company as follows:
 
(a)           For Cause.  The Company shall have the right to terminate
Employee’s employment for “Cause.”  A termination for “Cause” is a termination
evidenced by a resolution adopted by the Board finding that Employee has:
 
i.      breached or failed to comply with any of the material terms of this
Agreement, including, without limitation, Sections 3, 7, 8, 9 or 12 of this
Agreement;
 
ii.     failed to perform his duties under this Agreement, including refusing to
carry out the instructions of the Board or its designees, or disregarding the
lawful instructions from the Board or its designees, in any case which
instructions are consistent with the responsibilities and duties of Employee
contemplated by this Agreement;
 
iii.    engaged in gross negligence or gross misconduct in connection with or
arising out of the performance of his duties hereunder;
 
iv.    been under the influence of drugs (other than prescription medicine or
other medically-related drugs to the extent that they are taken in accordance
with their directions) or alcohol during the performance of his duties under
this Agreement, or while under the influence of drugs or alcohol, engages in
inappropriate conduct during the conduct of business.
 
v.     engaged in behavior that would constitute grounds for liability for
sexual harassment (as proscribed by the U.S. Equal Employment Opportunity
Commission Guidelines, the Massachusetts Commission Against Discrimination
and/or any other applicable state regulatory body) or, in the reasonable opinion
of the Board, other egregious conduct violative of laws governing the workplace;
or

vi.    committed any act of fraud, larceny, misappropriation of funds or
embezzlement or been convicted of a felony or a crime of moral depravity;
 
 
 

--------------------------------------------------------------------------------

 
 
provided, however, that any act or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Employee in good faith and in the best interests of the Company.
 
(b)           For Disability.  The Company shall have the right to terminate
Employee’s employment as a result of Employee’s “Disability.”  For purposes of
this Agreement, a termination for “Disability” shall occur:
 
i.      immediately after the Board has provided a written termination notice to
Employee supported by a written statement from a reputable independent physician
selected by the Company to the effect that Employee shall have become so
incapacitated as to be unable to resume, within 90 days, his employment
hereunder by reason of physical or mental illness or injury, or
 
ii.     upon rendering of a written termination notice by the Company after
Employee has been unable to substantially perform his duties hereunder for 90
consecutive days or for 90 days in any 360 day period by reason of any physical
or mental illness or injury.
 
(c)           Employee agrees to make himself available and to cooperate in any
reasonable examination by a reputable independent physician selected by the
Company for the purpose of determining disability pursuant to Section 5(b)(i).
 
6.
Effect of Termination

 
(a)           Death or Disability.  In the event of the termination of
Employee’s employment as a result of his death or Disability, the Company shall:
 
i.      pay to Employee or his estate, as the case may be, the Base Salary plus
accrued and unpaid bonus, if any, in accordance with Section 4(b) through the
date of his death or Disability (pro rated for any partial month);
 
ii.     assign rights to Employee or his estate, as the case may be, to all of
Employee’s vested stock options; and
 
iii.    reimburse Employee, or his estate, as the case may be, for any expenses
pursuant to Section 4(d) (the amounts payable pursuant to the foregoing clauses
(i) and (ii) are hereafter referred to as the “Accrued Obligations”).
 
(b)           For Cause by the Company, by Employee voluntarily or upon
expiration of the Term.  In the event that Employee’s employment is terminated
by the Company for Cause or by Employee voluntarily (other than as a result of
the Company’s material breach of this Agreement) or upon expiration of the Term,
the Company shall pay to Employee the Accrued Obligations and Employee shall
have no further entitlement to any other compensation or benefits from the
Company, except as set forth herein.
 
(c)           Other than as a result of Employee’s death or Disability, or by
the Company otherwise than for Cause.  In the event that Employee’s employment
is terminated other than by reason of his death or Disability  or is terminated
by the Company otherwise than for Cause, then, subject to receipt of a release
of the Company and its directors, officers and employees and their respective
successors and assigns of claims of Employee against them arising out of or by
reason of his termination of employment hereunder, the Company shall:

 
 

--------------------------------------------------------------------------------

 

i. 
Provide six months notice of such termination

 
ii. 
pay to Employee the Accrued Obligations; and

 
iii 
continue to pay Employee the Base Salary plus benefits in accordance with
Section 4(c), for six months after termination.

 
(d)           This Section 6 sets forth the only obligations of the Company with
respect to the termination of Employee’s employment with the Company, and
Employee acknowledges that upon the termination of his employment, he shall not
be entitled to any payments or benefits which are not explicitly provided in
this Agreement.  Any and all Accrued Obligations shall be paid within fifteen
(15) days of the termination of Employee’s employment.
 
7.
Covenant Regarding Innovations and Copyrights.

 
(a)           Employee hereby acknowledges that all Innovations (as defined
below) created by Employee (either working alone or as part of a group) that are
used, useful or useable in connection with the Business or future business of
the Company which (i) were or will be made using equipment, supplies, facilities
or trade secret information of the Company, or (ii) were or will be developed at
least in part on the Company’s time, or (iii) relate at the time of conception
or reduction to practice thereof either to the Business or the future business
of the Company or to the Company’s actual or demonstrably anticipated research
or development, or (iv) result from any work that Employee performs or performed
for the Company, were created at the request of the Company pursuant to this
Agreement or other arrangement (written or unwritten) between the Company and
Employee.  The term “Innovations” shall include all of the results and proceeds
of Employee’s services under this Agreement, including without limitation, all
right, title and interest in any inventions, know-how, discoveries,
improvements, original works of authorship, designs, software, source code,
object code, programs, formulas, processes, developments, trade secrets,
trademarks, copyrights, service marks, logos and related proprietary information
and materials, whether patentable, copyrightable, subject to trademark
registration, or not, and all drafts, prototypes, proposals, sketches, revisions
and demonstration and “beta” versions thereof, written, created, developed or
produced or to be written, created, developed or produced, by Employee (either
working alone or as part of a group) in connection therewith.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Employee hereby acknowledges that the Innovations were
specifically ordered or commissioned by the Company.  Employee hereby
irrevocably assigns to the Company all right, title and interest in and to all
Innovations and all right, title and interest in and to all patents, domain
names, trade secrets, trademarks and other intellectual property derived
therefrom, such assignment to be effective when first capable of being so
assigned, transferred or vested.  All Innovations shall be delivered to the
Company as required herein or on termination or completion of the Agreement,
whichever is earlier, unless the Company requests otherwise.  To the extent that
any Innovation is or shall be a copyrightable work, Employee agrees that such
Innovation constitutes and shall constitute a work-made-for-hire as defined in
the United States Copyright Act of 1976; that the Company is and shall be the
author of said work-made-for-hire and the owner of all rights in and to such
Innovation throughout the universe, in perpetuity and in all languages, for all
now known or hereafter existing uses, media and forms, including, without
limitation, the copyrights therein and thereto throughout the universe for the
initial term and any and all extensions and renewls thereof; and that the
Company or its designees shall have the right to make such changes therein and
such uses thereof as it may deem necessary or desirable.  To the extent that
such copyrightable Innovation is not recognized as a work-made-for-hire,
Employee hereby irrevocably assigns, transfers and conveys to the Company or its
designees, without reservation, all of his right, title and interest throughout
the universe in perpetuity in such Innovation, including, without limitation,
all rights of copyright and copyright renewal in such Innovation or any part
thereof, and all rights to exclusively or non-exclusively license or sublicense
the foregoing.
 

(c)           Employee hereby waives all rights of “droit moral” or “moral
rights of authors” or any similar rights or principles of law which Employee may
now or later have in the Innovations.  Employee warrants and represents that
each Innovation is and shall be new and original with Employee and not an
imitation or copy of any other material, and that each of the Innovations does
not and shall not violate or infringe upon any common law or statutory right of
any party including, without limitation, contractual rights, copyrights,
trademarks, patents, service marks and rights of privacy, publicity, or any
other right of any person or entity and is not the subject of any litigation or
claim that might give rise to litigation.
 
(d)           By execution hereof, Employee hereby irrevocably constitutes and
appoints the Company or its designee with full power of substitution, to be
Employee’s true and lawful attorney to execute, acknowledge, swear and file all
instruments and documents, and to take any action which shall be deemed
necessary, appropriate or desirable to effectuate the terms of this Section
7.  The powers of attorney granted herein shall be deemed to be coupled with an
interest and shall be irrevocable and survive the occurrence of Employee’s
death, disability or bankruptcy.
 
8.
Protection of Confidential Information.

 
Employee acknowledges that he has been and will be provided with information
about, and his employment by the Company will, throughout the Term, bring him
into close contact with, many confidential affairs of the Company, including
proprietary information about costs, profits, customers, suppliers, vendors,
advertisers, markets, sales, products, key personnel, pricing policies,
operational methods, technical processes and other business affairs and methods,
plans for future developments and other information not readily available to the
public, regardless of whether obtained or known by Employee prior to the date of
this Agreement (“Confidential Information”), all of which are highly
confidential and proprietary and all of which were or will be developed by the
Company at great effort and expense.  Employee further acknowledges that the
services to be performed by him under this Agreement are of a special unique,
unusual, extraordinary and intellectual character, that the Business will be
conducted throughout the world (the “Territory”), that the Company’s services
and products will be marketed throughout the Territory, that the Company
competes and will compete in nearly all of its business activities with other
entities which are located in nearly any part of the Territory and that the
nature of the relationship of Employee with the Company is such that Employee is
capable of competing with the Company from nearly any location in the
Territory.  In recognition of the foregoing, Employee covenants and agrees
during and after the Term he will:

 
 

--------------------------------------------------------------------------------

 

i.      keep secret all Confidential Information and not divulge or disclose any
Confidential Information to anyone outside of the Company, either during or
after the Term, except with the Company’s prior written consent;
 
ii.     not make use of any of such Confidential Information for his own
purposes or the benefit of anyone other than the Company; and
 
iii.    deliver promptly to the Company or its designees on termination of this
Agreement, or at any time the Company may so request, all confidential
memoranda, notes, records, reports and other confidential documents (and all
copies thereof) relating to the Confidential Information and/or business of the
Company, which he may then possess or have under his control.
 
Notwithstanding the foregoing, the term “Confidential Information” shall not
include any information (i) which is already known by Employee (other than by
virtue of his previous employment by the Company) or which is or becomes
publicly known through no wrongful act of Employee, (ii) which is rightfully
received by Employee from any third party, provided that such third party was
not known by Employee after due inquiry to be bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality with respect to such information, (iii) which is disclosed by
the Company to any third party without similar restriction, or (iv) which is
disclosed by Employee pursuant to applicable law or the order of any court of
competent jurisdiction.
 
9.
Restriction of Competition; Interference; and Non-Solicitation.

 
a)           As a significant inducement to the Company to enter into and
perform its obligations under this Agreement, during the Term and until the
first anniversary of the termination or expiration of the Term or any extension
hereof, for any reason, Employee will not, either directly or indirectly, alone
or in association with others:
 
i.      solicit, or permit any person or entity directly or indirectly to
solicit, any individual who at the time of the solicitation is, or who within
the one (1) year period prior to such solicitation was, an employee of the
Company to leave the employ of the Company or terminate his or her employment
relationship with the Company, or hire or attempt to hire or induce, any
employee or employees of the Company to terminate their employment with, or
otherwise cease their relationship with, the Company;
 
ii.     solicit, divert or take away, or attempt to divert or to take away, the
business or patronage of any of the clients, customers, vendors or accounts, or
prospective clients, customers, vendors or accounts of the Company;
 
iii.    engage or assist others in organizing or engaging any place in the world
in any business which develops, manufactures, promotes or distributes (i)
products that are competitive with the Company, (ii) products or services which
are marketed or under active development by the Company (iii) products with
trade dress of or confusingly similar to products of the Company or (iv)
products intended for end user markets of the Company (or essentially equivalent
products) (a “Competing Business”), whether such engagement shall be as a
director, officer, employee, consultant, advisor, agent, lender, guarantor,
surety, investor, promoter, stockholder, shareholder, partner, member or other
owner, affiliate or other participant in, or otherwise exercising control over,
any Competing Business, or allow Employee’s name to be used in connection with a
Competing Business; provided that Employee shall not be deemed to engage in a
Competing Business solely by reason of passive ownership of less than 5% of the
outstanding stock of any publicly traded entity;

 
 

--------------------------------------------------------------------------------

 

iv.    assist others in organizing or engaging in any Competing Business in any
capacity or manner described in clause (iii) above;
 
v.     induce any client, customer, vendor, agent or other person or entity with
whom or which the Company has a business relationship, contractual or otherwise,
to terminate or alter such business relationship; or
 
vi.    take any action reasonably likely to cause injury to the relationship
between the Company or any of its respective employees and any client, lessor,
lessee, vendor, supplier, customer, distributor, employee, consultant or other
business associate of the Company or any of its affiliates as such relationship
relates to the Company’s conduct of business.
 
b)           In addition, neither during the Term nor at any time thereafter
shall Employee disparage the Company, any director, officer, employee or
shareholder of the Company, or any affiliate of any such director, officer,
employee or shareholder of the Company by making (or causing others to make) any
oral or written statements or representations that could reasonably be construed
to be a false and misleading statement of fact or a libelous, slanderous or
disparaging statement of or concerning any of the aforementioned persons.
 
10. 
Specific Remedies.

 
a)           It is understood by Employee and the Company that the covenants
contained in this Section 10 and in Sections 7, 8, and 9 hereof are essential
elements of this Agreement and that, but for the agreement of Employee to comply
with such covenants, the Company would not have agreed to enter into this
Agreement or consummate the transactions contemplated by the Stock Purchase
Agreement.  The Company and Employee have independently consulted with their
respective counsel and have been advised concerning the reasonableness and
propriety of such covenants with specific regard to the nature of the business
conducted by the Company and all interests of the Company and its
stockholders.  Employee agrees that the covenants of Sections 7, 8 and 9 are
reasonable and valid.  If Employee commits a breach of any of the provisions of
Sections 7, 8, or 9 hereof, such breach shall be deemed to be grounds for
termination for Cause.  In addition, notwithstanding the provisions of Sections
8 and 9, Employee acknowledges that the Company will have no adequate remedy at
law if he violates any of the terms hereof.  Employee therefore understands and
agrees that the Company shall have without prejudice as to any other remedies:
 
i.      the right upon application to any court of proper jurisdiction to a
temporary restraining order, preliminary injunction, injunction, specific
performance or other equitable relief; and

 
 

--------------------------------------------------------------------------------

 

ii.     the right apply to any court of proper jurisdiction, to require Employee
to account for and pay over all compensation, profits, monies, accruals,
increments and other benefits (collectively the “Benefits”) derived or received
by Employee as a result of any transaction constituting a breach of any of the
provisions or Sections 8 or 9, and, if a court so orders, Employee hereby agrees
to account for and pay over such Benefits to the Company.
 
11. 
Independence; Severability and Non-Exclusivity.

 
Each of the rights enumerated in Sections 7, 8, or 9 hereof and the remedies
enumerated in Section 10 hereof shall be independent of the others and shall be
in addition to and not in lieu of any other rights and remedies available to the
Company at law or in equity.  If any provision of this Agreement, or any part of
any of them, is hereafter construed or adjudicated to be invalid or
unenforceable, the same shall not affect the remainder of the covenants or
rights or remedies which shall be given full effect without regard to the
invalid portions.  If any covenant set forth herein is held to be invalid or
unenforceable because of the duration of such provision or the area covered
thereby, the parties agree that the court making such determination shall have
the power to reduce the duration and/or area of such provision and in its
reduced form said provision shall then be enforceable.  No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in Section 10 or otherwise in
the court of any other state or jurisdiction within the geographical scope of
such covenants as to breaches of such covenants in such other respective states
or jurisdictions, such covenants being, for this purpose, severable into diverse
and independent covenants.
 
12. 
Conflicting Agreements.

 
Employee hereby represents that he is not bound by the terms of any agreement
with any previous employer, or with any other party, that would impair his right
or ability to enter the employ of the Company or perform fully his obligations
pursuant to this Agreement.  Employee further represents and warrants that his
performance of all the terms of this Agreement and as an executive of the
Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by him in confidence or in
trust prior to his employment with the Company.
 
13. 
Successors; Binding Agreement.

 
This Agreement is personal to Employee and without the prior written consent of
the Company shall not be assignable by Employee otherwise than by will or the
laws of descent and distribution.  The Company shall be permitted to freely
assign its rights, interests and obligations to any parent, subsidiary or
affiliate, or to any other third party, which acquires all or substantially all
of the stock or assets of the Company.  This Agreement shall inure to the
benefit of and be enforceable by Employee’s legal representatives.
 
14. 
Notices.

 
Any notice or other communications required or permitted hereunder shall be in
writing and shall be deemed effective (i) upon personal delivery, if delivered
by hand and followed by notice by mail or facsimile transmission, (ii) three (3)
days after the date of deposit in the mails, if mailed by certified or
registered mail (return receipt requested), or (iii) on the next business day,
if mailed by an overnight mail service to the parties or sent by facsimile
transmission,

 
 

--------------------------------------------------------------------------------

 

To the Company:
 
Cyalume Technologies, Inc.
96 Windsor Street
West Springfield, Massachusetts 01089
Attention:  ____________________
Facsmile No:  _________________


with copies to:


Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022-2585
Attention:  Murray D. Schwartz, Esq.
Facsimile No:  (212) 940-8776


To Employee:
 
Thomas C. McCarthy
58 Falmouth
Longmeadow, MA  01106
Attention:  ____________________
Facsmile No:  _________________


or at such other address or telecopy number (or other similar number) as either
party may from time to time specify to the other.  Any notice, consent or other
communication required or permitted to be given hereunder shall have been deemed
to be given on the date of mailing, personal delivery or telecopy or other
similar means (provided the appropriate answer back is received) thereof and
shall be conclusively presumed to have been received on the second business day
following the date of mailing or, in the case of personal delivery or telecopy
or other similar means, the day of delivery thereof, except that a change of
address shall not be effective until actually received.


15. 
Headings.

 
The headings of this Agreement are for convenience of reference only and shall
not affect in any manner any of the terms and conditions thereof.
 
16. 
Acts and Documents.

 
The parties agree to do, sign and execute all acts, deeds, documents and
corporate proceedings necessary or desirable to give full force and effect to
this Agreement.
 
17. 
Counterparts.

 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same agreement.

 
 

--------------------------------------------------------------------------------

 

18. 
Modifications and Waivers.

 
No term, provision or condition of this Agreement may be modified or discharged
unless such modification or discharge is authorized by the Board of Directors of
the Company and is agreed to in writing and signed by Employee.  No waiver by
either party hereto of any breach by the other party hereto of any term,
provision or condition of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
 
19. 
Entire Agreement.

 
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter herein and supersedes all prior agreements, negotiations
and discussions between the parties hereto, there being no extraneous
agreements.  This Agreement may be amended only in writing executed by the
parties hereto affected by such amendment.
 
20. 
Law Governing.

 
Except as otherwise explicitly noted, this Agreement shall be governed by and
construed in accordance with the laws of the State of New York (without giving
effect to the principles of conflicts of law).

 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the day and year set forth above.

 

 
/s/ Thomas C. McCarthy
 
Thomas C. McCarthy
       
  CYALUME TECHNOLOGIES, INC.
 
By:
/s/ Michael Bielonko
 
Name:
Michael Bielonko
 
Title:
Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
